The petition filed on behalf of the said George S. Best alleges in substance that he is illegally and unlawfully imprisoned *Page 726 
in the county jail of Tulsa county by William M. McCullough, sheriff of said county; that he is held in custody by virtue of a certain commitment issued on a preliminary examination before John J. Slack, justice of the peace in and for district No. 4, Tulsa county, upon the charge of obtaining money under false pretenses, wherein he was held to await the action of the superior court of Tulsa county. That said restraint and confinement is without authority of law in that no information, presentment or indictment has been filed against your petitioner, wherein your petitioner has been charged with the commission of a crime. On the filing of the petition the writ was issued and made returnable before the superior court of Tulsa county.